FILED
                            NOT FOR PUBLICATION                               OCT 26 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50482

               Plaintiff - Appellee,              D.C. No. 2:98-cr-00947-WDK

  v.
                                                  MEMORANDUM *
JEFFREY LITTLEJOHN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    William D. Keller, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Jeffrey Littlejohn appeals from the district court’s order granting his 18

U.S.C. § 3582(c)(2) motion for reduction of sentence. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Littlejohn’s counsel has filed a brief stating there

are no grounds for relief, along with a motion to withdraw as counsel of record.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have provided the appellant with the opportunity to file a pro se supplemental

brief. We have considered the issues raised by Garcia in his pro se supplemental

brief.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-50482